COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-10-053-CV

DENNIS GUTIERREZ                                                       APPELLANT

                                           V.

LIDDELL D. PARHAM                                                       APPELLEE

                                        ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------

      W e have considered appellant’s motion to withdraw appeal. It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution issue.

See Tex. R. App. P. 42.1(d).



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DELIVERED: May 6, 2010




      1
           See Tex. R. App. P. 47.4.